The opinion of the court was filed October 29th 1883.
Pee Curiam.
The application of the appellant was substantially a bill of review. As a matter of right a review can be had in two cases only, one for error apparent on the face of the record, the other for new matter that has arisen since the decree: Green’s Appeal, 9 P. F. Smith 235. It may be allowed ex *324gratia for new evidence as to facts discovered after decree made, which could not have been procured by the exercise of due diligence before: Id.
Ho one of these grounds is averred in the petition. It is not alleged that the accountants should have charged themselves with any item, which is omitted from their account filed and confirmed. The question is purely whether the appellant may' now show that they then charged an excessive sum for their services. Presumably he had notice of the sum charged before the account was confirmed. He appears to have been satisfied with it. More than a year and a half after the same was filed, he made this application to open the decree. It is true, in his petition he alleges that since the final confirmation of the account he has become aware of gross errors therein, but he wholly omits to state any reason why he did not, or could not, by the exercise of reasonable diligence, have discovered all those errors before the account was finally confirmed. His claim for relief must rest on his averments.
We therefore think the learned judge was clearly right in sustaining the demurrer, and in dismissing the petition.
Decree affirmed and appeal dismissed at the costs of the appellant.